OPINION
LILE, Judge:
€1 Appellant, Shawn Keith Nowlin, was convicted at a bench trial of Grand Larceny in violation of 21 0.8.1991, §§ 1701 and 1704 after one former felony conviction in case number CF-99-581 in the District Court of Canadian County. The Honorable Edward C. Cunningham, District Judge, sentenced Appellant to imprisonment for ten (10) years. Appellant has perfected his appeal.
12 On July 24, 1999, Appellant stole tools from Steve Vassar in Canadian County. That same day, the tools were transported to Oklahoma City and pawned at E-Z Pawn. Appellant was convicted in Oklahoma County District Court case number CF-99-6168 of Concealing Stolen Property in violation of 21 0.S$.Supp.1999, § 1713.
1 3 In his sole proposition of error, Appellant claims that his convictions for two separate offenses, which both arose from a single transaction, violated the prohibitions against double punishment and Double Jeopardy.
1 4 Appellant claims that having been convicted of concealing and withholding stolen property in Oklahoma County, he cannot later be convicted of theft of the same property in Canadian County.
$5 Appellant's claim of a violation of Double Jeopardy rights is resolved by the rule set forth in Blockburger v. United States, 284 U.S. 299, 52 S.Ct. 180, 76 L.Ed. 306 (1932). The ruling in Blockburger has been adopted by this Court as the test to be used in reviewing state Double Jeopardy claims. We apply the test to all Double Jeopardy claims, whether arising from multiple punishments in one trial or in multiple trials. Mooney v. State, 1999 OK CR 34, ¶ 17, 990 P.2d 875 (883, 884).
T6 The Blockburger Court cited as controlling the case of Ebeling v. Morgan, 237 U.S. 625, 35 S.Ct. 710, 59 L.Ed. 1151 (1915). In Ebeling, the defendant had been convicted of several counts of willfully cutting successive mail bags with the intent to steal. Defendant had cut into several bags, one after the other. The Court determined that Congress had intended to protect each and every mail bag and each was a separate offense. The Court said: "The offense as to each separate bag was complete when that bag was cut, irrespective of any attack upon, or mutilation of, any other bag."
T7 In Bussett v. State, 1982 OK CR 79, 646 P.2d 1293, this Court held that conviction for larceny of a domestic animal did not prevent, on Double Jeopardy grounds, subsequent conviction for knowingly concealing stolen property (the animals stolen).1 Judge Cornish, in a Specially Concurring opinion stated: "Concealing stolen property, on the other hand, does require a continuing act of concealing or withholding property in contravention of another's ownership. It is not committed by the mere acquisition of stolen property, but depends upon acts after such acquisition in contravention of another's ownership. -It is these continuing acts of withholding or concealing stolen property which set the offense of concealing stolen property apart from that of larceny under the Block-burger test."
18 In Bussett, after the cattle were stolen, the defendant marked the cattle with his own brand and removed their ear tags. In the case at hand, after Appellant stole the tools, he then sold them at a distant pawn shop. After the theft was completed, Appellant committed additional acts which constituted an additional crime of concealing stolen property.
*6561 9 Neither state nor federal constitutional prohibitions against Double Jeopardy preclude these two convictions.
T 10 Title 21 0.8.1991, § 11 is not violated by these convictions. The act of stealing the property and the act of pawning the property are clearly separate and distinct acts. Hale v. State, 1995 OK CR 7, 888 P.2d 1027; Davis v. State, 1999 OK CR 48, 993 P.2d 124.
DECISION
{11 The Judgment and Sentence of the District Court is AFFIRMED.
LUMPKIN, P.J., JOHNSON, V.P.J., and STRUBHAR, J., concur.
CHAPEL, J., concurs in results.

. This conclusion is further supported by our decisions in Coughran v. State, 1977 OK CR 198, 565 P.2d 688, and Walls v. State, 1971 OK CR 331, 491 P.2d 320, where it is held that a person guilty of burglary is not excused from being charged with concealment of the property stolen during the burglary.